Memorandum. We agree with the courts below that the relator has not been deprived of his constitutional right to a speedy trial since the delay of seven and one-half months between the indictment and trial was largely caused by relator’s multiple motions and delaying tactics. The record discloses that between the time of his indictment and trial, he appeared in court no less than 19 times on various motions and applications. Furthermore, trial was delayed by reason of the discharge hy the relator of two assigned counsel, as well as counsel retained by his family.
Under the circumstances, the petition for habeas corpus was properly denied since the relator by his own conduct and actions caused the delay of his trial. (Matter of Blake v. Hogan, 25 N Y 2d 747.)
*498Chief Judge Fuld and Judges Burke, Scilbppi, Bergan, Breitel and Jasen concur; Judge Cibson taking no part.
Order affirmed, without costs, in a memorandum.